Name: COMMISSION REGULATION (EC) No 2504/97 of 15 December 1997 opening an invitation to tender for the reduction in the duty on sorghum imported into Spain from third countries
 Type: Regulation
 Subject Matter: trade;  tariff policy;  trade policy;  Europe;  plant product
 Date Published: nan

 16. 12 . 97 EN Official Journal of the European Communities L 345/25 COMMISSION REGULATION (EC) No 2504/97 of 15 December 1997 opening an invitation to tender for the reduction in the duty on sorghum imported into Spain from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, combined benefits should be ruled out for the sake of the satisfactory functioning of the invitation to tender, Whereas in the light of current market needs in Spain an invitation to tender for the reduction in the duty on imports of sorghum should be opened in the framework of these special arrangements for imports; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 12 ( 1 ) thereof, HAS ADOPTED THIS REGULATION:Whereas, pursuant to the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations the Community has undertaken to import a certain quantity of sorghum into Spain ; Whereas Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (3), as amended by Regulation (EC) No 1963/95 (4), lays down the rules governing the administration of those special arrange ­ ments; whereas this Regulation lays down the special additional detailed rules necessary for implementing the invitation to tender, in particular those relating to the lodging and release of the security to be lodged by oper ­ ators to ensure compliance with their obligations and, in particular the obligation to process or use the imported product on the Spanish market; Article 1 1 . An invitation to tender is hereby opened for the reduction in the import duty referred to in Article 10 (2) of Regulation (EEC) No 1766/92 on sorghum to be imported into Spain . 2 . Under this invitation to tender, the reduction in the import duty on grain sorghum provided for in Article 1 1 of Regulation (EEC) No 715/90 shall not apply. 3 . The invitation to tender shall be open until 26 February 1998 . During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender. 4 . Regulation (EC) No 1839/95 shall apply save as otherwise provided for in this Regulation .Whereas Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (5), as last amended by Regulation (EC) No 61 9/96 (% provides in particular for a reduction of 60 % in the duty applicable to grain sorghum up to a quota of 100 000 tonnes per calendar year and of 50 % in excess of that quota; whereas, if that benefit is combined with the reduction provided for under this Regulation , this is likely to disturb the Spanish market for cereals; whereas such Article 2 Import licences issued under these invitations to tender shall be valid 50 days from the date they are issued, within the meaning of Article 10 (4) of Regulation (EC) No 1839/95 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (&gt;) OJ L 181 , 1 . 7 . 1992, p . 21 . 2) OJ L 126, 24. 5 . 1996, p . 37 . (  ') OJ L 177, 28 . 7. 1995, p . 4 . ( «) OJ L 189 , 10 . 8 . 1995, p. 22 . (s) OJ L 84, 30 . 3 . 1990, p . 85 . (6) OJ L 89, 10 . 4. 1996, p . 1 . L 345/26 | EN | Official Journal of the European Communities 16 . 12. 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1997 . For the Commission Franz FISCHLER Member of the Commission